Case 4:19-cr-00211 Document 1 Filed on 03/20/19 in TXSD Page 1 of 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HoUsToN DIvIsIoN umw sum courts
Gouthsrn gxg§t of Texas
UNITED sTATEs oF AMERICA § . '
§ MM~¢ 0 2019
v. §
§ CRIMINAL No. pm_,_
DEvANTE BLACKMON and § "°'°'k°'°°“"
§
sTAFFoRI) PoLK, §
§ CR Zl l
Defendants § 1 9
§
INDICTMENT
THE GRAND JURY CHARGES THAT=
W

At all times material to this indictment, Boost Mobile maintained stores throughout the
United States, and Was engaged in the business of the sale of consumer electronics and cellular
telephones in exchange for currency, both of Which travel in interstate commerce, and affect
interstate commerce,

At all times material to this indictment, Metro PCS maintained stores throughout the United
States, and Was engaged in the business of the repair and sale of consumer electronics and cellular
telephones in exchange for currency, both of Which travel in interstate commerce, and affect
interstate commerce.

At all times material to this indictment, the Dollar Tree maintained stores throughout the
United States, and Was engaged in the business of the sale of goods and merchandise in exchange

for currency, all of which travel in interstate commerce, and affect interstate commerce.

Case 4:19-cr-00211 Document 1 Filed on 03/20/19 in TXSD Page 2 of 5

COUNT ()NE

Interference with Commerce by Robbery

On or about May 20, 2018, in the Houston Division of the Southem District of Texas,
DEVANTE BLACKMON,
defendant herein, did knowingly and intentionally obstruct, delay, and affect interstate commerce
and the movement of articles and commodities in commerce by means of robbery, as the terms
“commerce” and “robbery” are defined in Title 18, United States Code, §§ 1951(b)(1) and (b)(3),
in that the defendant did unlawfully take and obtain the property of Metro PCS, located at 7303
Breen Drive, Unit J, Houston, Texas, which was in the possession and custody of an employee of
Metro PCS, namely, consumer electronics, to include cellular telephones, and United States
currency, by means of actual and threatened force, violence, and fear of injury to those in lawful
possession of those items.
In violation of Title 18, United States Code, § l951(a).
COUNT TWO
Using, Carrying and Brandishing a Firearm
During and in Relation to a Crime of Violence
On or about May 20, 2018, in the Houston Division of the Southem District of Texas,
DEVANTE BLACKMON,
defendant herein, did knowingly carry, use, and brandish a firearm, namely a handgun, during
and in relation to a crime of violence for which he may be prosecuted in a court of the United
States, that being lnterference with Commerce by Robbery, as charged in Count One.

In violation of Title 18, United States Code, § 924(c)(l)(A)(ii).

Case 4:19-cr-00211 Document 1 Filed on 03/20/19 in TXSD Page 3 of 5

COUNT THREE

Interference with Commerce by Robbery

On or about June 15, 2018, in the Houston Division of the Southem District of Texas,
DEVANTE BLACKMON,
defendant herein, did knowingly and intentionally obstruct, delay, and affect interstate commerce
and the movement of articles and commodities in commerce by means of robbery, as the terms
“commerce” and “robbery” are defined in Title 18, United States Code, §§ 1951(b)(1) and (b)(3),
in that the defendant did unlawfully take and obtain the property of Boost Mobile, located at 12151
Northwest Freeway Unit lB, Houston, Texas, which was in the possession and custody of an
employee of Boost Mobile, namely, consumer electronics, to include cellular telephones, and
United States currency, by means of actual and threatened force, violence, and fear of injury to
those in lawful possession of those items.
ln violation of Title 18, United States Code, § 1951(a).
COUNT FOUR
Using, Carrying and Brandishing a Firearm
During and in Relation to a Crime of Violence
On or about June 15, 2018, in the Houston Division of the Southern District of Texas,
DEVANTE BLACKMON,
defendant herein, did knowingly carry, use, and brandish a firearm, namely a handgun, during
and in relation to a crime of violence for which he may be prosecuted in a court of the United
States, that being lnterference with Commerce by Robbery, as charged in Count Three.

1n violation of Title 18, United States Code, § 924(€)(1)(A)(1`i).

Case 4:19-cr-00211 Document 1 Filed on 03/20/19 in TXSD Page 4 of 5

COUNT FIVE
Interference With Commerce by Robbery
On or about February 22, 2019, in the Houston Division of the Southern District of Texas,
DEVANTE BLACKMON and STAFFORD POLK,

defendants herein, did aid and abet each other and did knowingly and intentionally obstruct, delay,
and affect interstate commerce and the movement of articles and commodities in commerce by
means of robbery, as the terms “commerce” and “robbery” are defined in Title 18, United States
Code, §§ 1951(b)(1) and (b)(3), in that the defendants did unlawfully take and obtain the property
of the Dollar Tree store, located at 5360 West 34th Street, Houston, Texas, Which was in the
possession and custody of an employee of Dollar Tree, namely, United States currency, by means
of actual and threatened force, violence, and fear of injury to those in lawful possession of those
items.

ln violation of Title 18, United States Code, §§ 2 and 1951(a).

COUNT SIX
Using, Carrying and Brandishing a Firearm
During and in Relation to a Crime of Violence
On or about February 22, 2019, in the Houston Division of the Southem District of Texas,
DEVANTE BLACKMON and STAFFORD POLK,

defendants herein, did aid and abet each other and did knowingly carry, use, and brandish a
firearm, namely a handgun, during and in relation to a crime of violence for which he may be
prosecuted in a court of the United States, that being lnterference with Commerce by Robbery,

as charged in Count Five

1n violation of Title 18, United States Code, § 924(0)(1)(A)(ii).

Case 4:19-cr-00211 Document 1 Filed on 03/20/19 in TXSD Page 5 of 5

NOTICE OF CRIMINAL FORFEITURE
Pursuant to Title 18, United States Code, Section 924(d(1), and Title 28, United States
Code, Section 2461(0), the United States of America hereby gives notice that the firearm(s),
involved in violation of Title 18, United States Code, Section 1951(a) and 924(c) as charged in
Counts One through Six, is or are subject to forfeiture
A TRU}} BILL:/_

oRlGlNAL slGNATuRE oN FlLE
FOREPERSON O‘F THE GRAND JURY

RYAN K. PATRICK
UNITED ATES ATTORNEY

By: /M\/-'

Steveri D. Mellin
Assistant United States Attorney

 

